Citation Nr: 0126735	
Decision Date: 11/26/01    Archive Date: 12/03/01

DOCKET NO.  99-07 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
April 1968.  

The Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO) denied entitlement to service connection 
for PTSD in August 1982.  The August 1982 decision became 
final because the RO notified the veteran of that decision by 
letter dated August 13, 1982, and he did not perfect a timely 
appeal.  38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2001).  The 
April 1994 decision, which again denied entitlement to 
service connection for PTSD, became final because the RO 
notified the veteran of the decision by letter dated April 
26, 1994, and a notice of disagreement was not filed within 
the prescribed time period.  38 C.F.R. §§ 20.200, 20.201, 
20.302(a).  

This appeal is before the Board of Veterans' Appeals (Board) 
from later decisions from the VARO.  An October 1998 
administrative decision denied reopening the claim, and a 
December 1998 rating decision constructively reopened the 
claim and denied entitlement to service connection for PTSD.  

By remanding the case to obtain the veteran's Social Security 
Disability (SSD) records, a March 2001 Board decision 
constructively affirmed the RO's December 1998 decision to 
reopen the claim.  Although regulations defining new and 
material evidence to reopen the claim have not been provided 
to the veteran, he has not been prejudiced because the claim 
was reopened.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  The issue of entitlement to service connection for 
PTSD is now before the Board for appellate review.  

The veteran has been in receipt of a VA nonservice-connected 
pension since March 1996.  


FINDING OF FACT

The medical evidence does not include a diagnosis of PTSD in 
accordance with the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), or a medical opinion linking current 
symptoms of PTSD to a claimed in-service stressor.  


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f), 
4.125(a) (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of the claim.  38 U.S.C.A. § 5103A (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
In November 1999, the RO mailed a timely notice of a December 
1999 travel board hearing to the veteran at his last known 
address, with a copy to his representative.  38 C.F.R. 
§ 19.76 (2001).  Eight days before the scheduled hearing, the 
veteran requested a new hearing because he wanted additional 
time to prepare his case.  In January 2001, the RO mailed a 
timely notice of a rescheduled hearing in March 2001 to the 
veteran at his last known address, with a copy to his 
representative.  The veteran failed to appear at the March 
2001 hearing, and on the day of the missed hearing, the RO 
received a motion for a new hearing from the veteran's 
guardian, who claimed that he could not attend because he was 
closing on a sale of property three days later.  The motion 
for a new hearing was denied because the veteran did not 
provide good cause for his failure to appear or explain why a 
timely request for a new hearing date had not been submitted 
at least two weeks prior to the March 2001 hearing.  
Therefore, the Board will adjudicate the claim based on the 
current evidence of record as though the request for hearing 
had been withdrawn.  38 C.F.R. § 20.704(d) (2001).  In any 
event, the RO obtained service medical records and post-
service medical records from the identified health care 
providers, including SSD records.  The veteran received a VA 
examination and filed lay statements with the RO.  The RO's 
June 1982, June 1993, August 1993, January 1996, April 1996, 
June 1998, and July 1998 letters to the veteran, the August 
1982, April 1994, and December 1998 rating decisions, the 
February 1999 and May 2001 statements of the case, and the 
March 2001 Board decision informed the veteran of the 
evidence needed to substantiate his claim.  Since the veteran 
was informed of the evidence needed to substantiate his claim 
and provided ample opportunity to submit such evidence, and 
the VA has also attempted to obtain such evidence, the VA has 
fulfilled its duty to assist the veteran.  See McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

For the veteran to establish service connection, the evidence 
must demonstrate that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.306 (2001).  Service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a), as specified in DSM-
IV; a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2001); Patton v. West, 12 Vet. App. 
272, 277 (1999).  

Service connection cannot be established for PTSD because the 
medical evidence does not include a diagnosis of PTSD in 
accordance with DSM-IV.  See 38 C.F.R. §§ 3.304(f), 4.125(a) 
(2001).  A valid claim requires proof of a present 
disability.  Gilpin v. West, 155  F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  PTSD is 
classified by DSM-IV as an anxiety disorder resulting from 
exposure to an extreme traumatic stressor involving direct 
personal experience of an event that involved actual or 
threatened death or serious injury or other threat to one's 
physical integrity; witnessing an event that involved death, 
injury, or a threat to the physical integrity of another 
person; or learning about unexpected or violent death, 
serious harm, or threat of death or injury experienced by a 
family member or other close associate.  The person's 
response to the event must involve intense fear, 
helplessness, or horror.  PTSD is characterized by persistent 
reexperiencing of the traumatic event, persistent avoidance 
of stimuli associated with the trauma and numbing of general 
responsiveness, and persistent symptoms of increased arousal.  
See 64 Fed. Reg. 32,807 (June 18, 1999).  

In this case, none of the medical evidence includes a 
diagnosis of PTSD according to the DSM-IV, and only an August 
1997 private examiner stated an Axis I diagnosis of 309.89 
PTSD, according to the DSM-III.  Significantly, the December 
1998 VA examiner reviewed the claims folder and found that 
the diagnostic criteria to establish a diagnosis of 309.81 
PTSD, as specified in the DSM-IV, were not fully met because 
the veteran met only two of six steps of criteria.  The 
veteran's symptoms met the DSM-IV criteria of Step A because 
he reported feeling helpless and responsible for the deaths 
of two fellow soldiers.  The veteran reported that he 
experienced depression and guilt because he convinced one 
soldier to commit suicide after he received a "Dear John" 
letter and that a second soldier was killed in action because 
the veteran convinced him to take door gunner duty in his 
place.  In addition, the veteran technically met the DSM-IV 
criteria of Step B although he had to be prompted to state 
that he reexperienced traumatic events with recurrent and 
distressing dreams.  

The veteran's symptoms failed to meet four steps of the 
criteria for PTSD as specified in the DSM-IV.   He did not 
meet the DSM-IV criteria of Step C because his symptoms 
failed to show at least three out of seven experiences of 
persistent avoidance of stimuli associated with the trauma of 
numbing of general responsiveness.  The veteran's symptoms 
did not meet the criteria of Step D because they failed to 
show at least two out of six experiences of persistent 
symptoms of increased arousal not present before the trauma.  
Symptoms did not meet the criteria of Step E because, 
although chronic and therefore of duration longer than one 
month, the December 1998 VA examiner attributed the veteran's 
symptoms to substance-induced mood disorder, alcohol abuse, 
bipolar disorder, and polysubstance abuse.  The veteran did 
not meet the DSM-IV criteria of Step F because his 
psychiatric disturbance did not cause clinically significant 
distress or impairment in social, occupational, or other 
important areas of functioning.  The April 1996 SSD examiner 
found only slight difficulties in maintaining social 
functioning, and the February 1998 VA examiner found no 
difficulty in social functioning because the veteran had 
friends.  The April 1996 SSD examiner stated that the veteran 
never had episodes of deterioration or decompensation in work 
settings, and the December 1998 VA examiner attributed the 
veteran's mild symptoms of difficulty in occupational 
functioning to substance-induced mood disorder, alcohol 
abuse, bipolar disorder, and polysubstance abuse.  

Even if the record were to include a diagnosis of PTSD 
according to the DSM-IV, which it does not, service 
connection cannot be granted in the absence of competent 
medical evidence relating current symptoms of PTSD to a 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  In 
addition to feeling helpless and responsible for the deaths 
of two fellow soldiers, the only claimed in-service stressor 
was depression following October 1966 and January 1967 
convictions for failure to make bed check and for leaving a 
jeep unattended.  The veteran contends that service 
connection is warranted because, after he threatened to kill 
his supervising officer, he received two weeks of psychiatric 
care at a convalescent center in Cam Ranh Bay, Vietnam.  Even 
if service medical records had included documentation of 
convalescence in Vietnam, which they do not, the December 
1998 VA examiner opined that there is no applicable link 
between the veteran's alleged stressors and his current 
symptoms.  The August 1996 private examiner, who was the only 
professional to provide a diagnosis of PTSD according to DSM-
III, also provided no link to the veteran's service.  Rather, 
the veteran told the August 1996 private examiner that he 
enjoyed his tour in Vietnam because it brought excitement and 
gave him a license to kill.  Although the veteran is now 
attempting to relate the August 1996 private DSM-III 
diagnosis of PTSD to his claimed in-service stressors, a lay 
opinion based on an inaccurate premise has no probative 
value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Entitlement to service connection must be denied because a 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The evidence is not so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,630.  



ORDER

Entitlement to service connection for PTSD is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

